UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 — OR — [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-91935 Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC) (Exact Name of Registrant as Specified in its Charter) Delaware 75-2851358 (State of Organization) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, TX75201 (214) 486-2000 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated FilerAccelerated Filer Non-accelerated filerü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü As of November 9, 2007, all outstanding membership interests in Oncor Electric Delivery Transition Bond Company LLC were held by Oncor Electric Delivery Company LLC. Oncor Electric Delivery Transition Bond Company LLC meets the conditions set forth in General Instructions (H) (1) (a) and (b) of Form 10-Q and is therefore filing this report with the reduced disclosure format. TABLE OF CONTENTS Page GLOSSARY ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Income — Three and Nine Months Ended September 30, 2007 and 2006 1 Condensed Statements of Cash Flows — Nine Months Ended September 30, 2007 and 2006 2 Condensed Balance Sheets — September 30, 2007 and December 31, 2006 3 Notes to Condensed Financial Statements 4 Report of Independent Registered Public Accounting Firm 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Required Reports 15 Item 1A. Risk Factors 16 Item 6. Exhibits 16 SIGNATURE 17 Oncor Electric Delivery Transition Bond Company LLC’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the Oncor Electric Delivery Company website at http://www.oncor.com, as soon as reasonably practicable after they have been filed with or furnished to the Securities and Exchange Commission.Oncor Electric Delivery Transition Bond Company LLC will provide copies of current reports not posted on the website upon request.The information on Oncor Electric Delivery Company’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2003 Bonds refers collectively to the four series of securitization bonds issued in August 2003 2004 Bonds refers collectively to the three series of securitization bonds issued in June 2004 2006 Form 10-K The Company’s Annual Report on Form 10-K for the year ended December 31, 2006 Company Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC), a wholly-owned bankruptcy remote financing subsidiary of Oncor EFC Holdings Refers to Energy Future Competitive Holdings Company (formerly TXU US Holdings Company), a subsidiary of EFH Corp. and the parent of TCEH. EFH Corp. Refers to Energy Future Holdings Corp. (formerly TXU Corp.), a holding company, and/or its subsidiaries, depending on context. ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regional reliability coordinator of the various electricity systems within Texas FERC US Federal Energy Regulatory Commission Financing Order the financing order issued by the PUCT on August 5, 2002 to Oncor, its successors and assignees that provide transmission and distribution service GAAP generally accepted accounting principles Indenture the agreement (dated as of August 21, 2003 as appended) between the Company, as issuer, and the Indenture Trustee, which describes the governing terms of, and secures payment of, the Transition Bonds Indenture Trustee The Bank of New York, a New York banking corporation Intermediate Holding Refers to Energy Future Intermediate Holding Company LLC, a wholly-owned subsidiary of EFH Corp. established in connection with the closing of the Merger to own 100% of Oncor Holdings Luminant entities Refers to wholly-owned subsidiaries of EFH Corp. engaged in competitive market activities consisting of electricity generation, development and construction of new generation facilities, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas. Merger The transaction referred to in "Merger Agreement" immediately below that was completed on October 10, 2007. Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which Texas Holdings agreed to acquire EFH Corp. ii Merger Sub Texas Energy Future Merger Sub Corp, a Texas corporation and a wholly-owned subsidiary of Texas Holdings that was merged into EFH Corp. on October 10, 2007 NRC US Nuclear Regulatory Commission Oncor Refers to Oncor Electric Delivery Company LLC (formerly TXU Electric Delivery Company), a wholly-owned subsidiary of Oncor Holdings, and/or its consolidated bankruptcy remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC, depending on context.This Form 10-Q and other SEC filings of Oncor and its subsidiaries occasionally make references to Oncor when describing actions, rights or obligations of its subsidiary.These references reflect the fact that the subsidiary is consolidated with Oncor for financial reporting purposes.However, these references should not be interpreted to imply that Oncor is actually undertaking the action or has the rights or obligations of its subsidiary or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. Oncor Holdings Refers to Oncor Electric Delivery Holdings Company LLC, a wholly-owned subsidiary of Intermediate Holding and the parent of Oncor. Oncor Ring-Fenced Entities Refers to Oncor Holdings and its subsidiaries PUCT Public Utility Commission of Texas REP retail electric provider SEC US Securities and Exchange Commission Sponsor Group Collectively, the investment funds affiliated with Kohlberg Kravis Roberts & Co. L.P., TPG Capital, L.P. and Goldman Sachs & Co. TCEH Refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a direct subsidiary of EFC Holdings and an indirect subsidiary of EFH Corp., and/or its subsidiaries, depending on context. Texas Holdings Texas Energy Future Holdings Limited Partnership, a Delaware limited partnership controlled by the Sponsor Group and parent of EFH Corp. Texas Holdings Group Refers to Texas Holdings and its direct and indirect subsidiaries other than the Oncor Ring-Fenced Entities Transition Bonds refers collectively to the 2003 Bonds and the 2004 Bonds TXU Energy Refers to TXU Energy Retail Company LLC, a subsidiary of TCEH engaged in the retail sale of power to residential and business customers US United States of America iii PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating revenues: Transition charge revenue $ 41,606,418 $ 43,912,692 $ 111,891,307 $ 116,970,799 Investment income 735,245 741,333 2,271,776 1,910,890 Total operating revenues 42,341,663 44,654,025 114,163,083 118,881,689 Operating expenses: Interest expense 12,233,887 13,045,353 37,311,493 39,626,792 Amortization of transition property 25,566,277 24,502,579 71,328,322 68,597,557 Over recovery of transition charges 4,160,480 6,723,931 4,331,902 9,615,726 Servicing fees, administrative and general expenses 207,472 207,472 622,416 622,416 Total operating expenses 42,168,116 44,479,335 113,594,133 118,462,491 Net income $ 173,547 $ 174,690 $ 568,950 $ 419,198 See Notes to Financial Statements. 1 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows – operating activities: Net income $ 568,950 $ 419,198 Adjustments to reconcile net income to cash provided by operating activities: Amortization of transition property 71,328,322 68,597,557 Over-recovery of transition charges 4,331,902 9,615,726 Changes in operating assets (4,018,272 ) (3,104,089 ) Changes in operating liabilities 4,033,138 2,878,483 Cash provided by operating activities 76,244,040 78,406,875 Cash flows – financing activities: Repayment of debt (64,582,930 ) (62,578,272 ) Distribution paid to parent (573,912 ) (409,034 ) Cash used in financing activities (65,156,842 ) (62,987,306 ) Cash flows – investing activities: Change in restricted funds (11,087,198 ) (15,248,228 ) Cash used in investing activities (11,087,198 ) (15,248,228 ) Net increase in cash and cash equivalents ― 171,341 Cash and cash equivalents, beginning of period 1,000 1,000 Cash and cash equivalents, end of period $ 1,000 $ 172,341 Supplemental cash flow disclosures: Cash interest payments $ 34,804,262 $ 36,747,068 See Notes to Financial Statements. 2 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 1,000 $ 1,000 Restricted cash (Note 5) 65,708,782 54,628,619 Accounts receivable - affiliate 414 ― Transition charge receivable: Affiliates 12,106,565 9,731,673 All other 13,210,689 11,567,723 Total current assets 91,027,450 75,929,015 Investments: Restricted funds held in trust (Note 5) 16,580,051 16,573,015 Transition property, net of accumulated amortization of $309,537,786 and $238,209,464 980,239,214 1,051,567,536 Total assets $ 1,087,846,715 $ 1,144,069,566 LIABILITIES AND MEMBER'S INTEREST Current liabilities: Long-term debt due currently $ 99,019,085 $ 96,548,577 Accounts payable - affiliate 216,789 265,240 Accrued interest 13,722,061 11,214,829 Other current liabilities 9,391,309 7,816,951 Total current liabilities 122,349,244 115,845,597 Transition bonds (Note 3) 910,732,597 977,786,035 Regulatory liability 38,279,182 33,947,280 Total liabilities 1,071,361,023 1,127,578,912 Member’s interest (Note 4) 16,485,692 16,490,654 Total liabilities and member's interest $ 1,087,846,715 $ 1,144,069,566 See Notes to Financial Statements. 3 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.SIGNIFICANT ACCOUNTING POLICIES Business– The Company is a bankruptcy-remote, special-purpose Delaware limited liability company, wholly-owned by Oncor.The Company was organized for the limited purpose of purchasing and owning transition property and issuing securitization (transition) bonds to recover generation-related regulatory assets and other qualified costs.Oncor is a wholly-owned subsidiary of Oncor Holdings, which is a wholly-owned subsidiary of Intermediate Holding, which is a wholly-owned subsidiary of EFH Corp.Oncor is a regulated electricity transmission and distribution company, principally engaged in providing delivery services to REPs that sell electricity in the north-central, eastern and western parts of Texas. As part of the Merger, to enhance the separateness between the Oncor Ring-Fenced Entities and the Texas Holdings Group, various legal, financial andcontractualprovisions were implemented.Such “ring-fencing” measures included TXU Electric Delivery Company’s name change to Oncor Electric Delivery Company LLC, the formation of a new special purpose holding company for Oncor, Oncor Holdings, as one of the Oncor Ring-Fenced Entities, maintenance of separate books and records for the Oncor Ring-Fenced Entities, changes to Oncor’s corporate governance provisions, appointment of a majority of independent directors to Oncor’s Board, physical separation of Oncor’s headquarters from the Texas Holdings Group, amendments to contracts between the Oncor Ring-Fenced Entities and the Texas Holdings Group, and prohibitions on the Oncor Ring-Fenced Entities’ providing credit support to, or receiving credit support from, the Texas Holdings Group.The assets and liabilities of the Oncor Ring-Fenced Entities are separate and distinct from those of the Texas Holdings Group, including TXU Energy and the Luminant entities, and none of the assets of the Texas Holdings Group will be available to satisfy the debts or other obligations of the Oncor Ring-Fenced Entities.Moreover, the cash flows of the Oncor Ring-Fenced Entities and their results of operations are separate from those of the Texas Holdings Group. Basis of Presentation— The condensed financial statements of the Company have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.Certain information and footnote disclosures normally included in annualfinancial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year. Over/under-recovery of transition charges— The Company accounts for the difference between transition charge revenues and the total of interest expense, amortization of the transition property and other fees and expenses as an over/under-recovery of transition charges.To the extent revenues exceed expenses, the Company records an increase to expense with a corresponding increase to a regulatory liability.To the extent revenues are less than expenses, the Company records a decrease to expense with a corresponding decrease to the regulatory liability. 4 Annual and interim true-up adjustments—Variations in customer usage impact transition charge revenues resulting in temporary over/under-recovery of transition charges. In such instances where sufficient funds are not collected through transition charges, the over-collateralization and the capital subaccounts are drawn down to make scheduled payments on the Transition Bonds.Oncor files, on behalf of the Company, an annual true-up adjustment with the PUCT with respect to each series of Transition Bonds.The annual true-up adjustments for the 2003 Bonds and the 2004 Bonds are filed in August and May, respectively.In each filing, Oncor requests the PUCT to increase or decrease the authorized transition charges such that, based on the then current forecast of customer usage, sufficient funds will be collected during the following period to meet the scheduled debt service payments and replenish the over-collateralization and capital subaccounts to their required levels.The Company also has the right, under certain circumstances, to file interim true-up adjustment requests semi-annually, if needed, to make scheduled payments. 2.RELATED–PARTY TRANSACTIONS Pursuant to administration and servicing agreements between the Company and Oncor, Oncor furnishes to the Company, at a fixed fee per year, billing, payment processing, collection, accounting, clerical, secretarial and other administrative services, which are reflected as administrative and general expenses in the income statement.The Company’s expense for servicing and administration activities performed by Oncor totaled $206,472 and $193,805 for the three months ended September 30, 2007 and 2006, respectively, and $619,416 and $581,416 for the nine months ended September 30, 2007 and 2006, respectively. Transition charges billed to the REP subsidiaries of TCEH, which are included in operating revenues, totaled $18,936,024 and $21,923,282 for the three months ended September 30, 2007 and 2006, respectively, and $49,600,775 and $56,644,574 for the nine months ended September 30, 2007 and 2006, respectively.The balance of the transition charge receivable due from the REP subsidiaries of TCEH totaled $12,106,565 at September 30, 2007 and $9,731,673 at December 31, 2006. Oncor, as servicer of the Transition Bonds, collects security deposits from REPs for payment of the REPs’ transition charges and remits these amounts to the Company as they are collected.The outstanding amount from Oncor was $414 at September 30, 2007.No amount was outstanding from Oncor at December 31, 2006.Oncor reviews the security amount for the REPs quarterly and requests increases when required. Also see discussion in Note 4 regarding cash distributions. 5 3.FINANCING ARRANGEMENTS Long-term debt — At September 30, 2007 and December 31, 2006, the Company’s long-term debt consisted of the following: September 30, December 31, 2007 2006 2.260% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2007 $ ― $ 8,119,707 4.030% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2010 92,605,693 122,000,000 4.950% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2013 130,000,000 130,000,000 5.420% Fixed Series 2003 Bonds due in semi-annual installments through August 15, 2015 145,000,000 145,000,000 3.520% Fixed Series 2004 Bonds due in semi-annual installments through November 15, 2009 131,368,989 158,437,905 4.810% Fixed Series 2004 Bonds due in semi-annual installments through November 15, 2012 221,000,000 221,000,000 5.290% Fixed Series 2004 Bonds due in semi-annual installments through May 15, 2016 289,777,000 289,777,000 Total 1,009,751,682 1,074,334,612 Less amount due currently 99,019,085 96,548,577 Total long-term debt $ 910,732,597 $ 977,786,035 The transition property sold to the Company, as well as restricted cash of $6,544,244 in the capital subaccount at September 30, 2007, are pledged as collateral for the Transition Bonds.Collections of transition charges will be used to pay the principal, interest and associated costs of the Transition Bonds.The Company is required to maintain restricted cash pledged as collateral for the Transition Bonds in an amount equal to 0.50% of the initial aggregate principal amount of Transition Bonds outstanding.Should the transition charges collected through the specified payment dates noted above not provide adequate funds to make the scheduled payments of principal, the transition charges can continue to be collected for approximately two years before the Transition Bonds go into default for nonpayment of principal. Financial Covenants— The terms of the Indenture contain financial covenants that require maintenance of specified collateral deposits in proportion to the aggregate principal amount of the Transition Bonds outstanding.As of September 30, 2007, the Company was in compliance with such covenants. 6 4.MEMBER’S INTEREST The Company receives interest income with respect to the indenture trustee reserve account and capital subaccounts.Cash distributions to Oncor, the amounts of which represent interest income released by the Indenture Trustee, totaled $176,753 and $573,912 in the three month and nine month periods ended September 30, 2007.The distributions are recorded as a reduction in Member’s Interest. The following table presents the changes in Member’s Interest for the nine months ended September 30, 2007: Total Member’s Interest Balance at December 31, 2006 $ 16,490,654 Distributions paid to parent (573,912 ) Net income 568,950 Balance at September 30, 2007 $ 16,485,692 5.RESTRICTED CASH Balance Sheet Classification At September 30, 2007 At December 31, 2006 Current Assets Investment Current Assets Investment Collections related to Transition Bonds used only to service debt and pay expenses (includes over-collateralization subaccount of $1,845,166, $—, $1,466,651 and $—) $ 65,708,782 $ — $ 54,628,619 $ — Funds for payment of fees associated with Transition Bonds (Indenture Trustee reserve account) — 10,035,807 — 10,040,769 Reserve for shortfalls of Transition Bond charges (capital subaccounts) — 6,544,244 — 6,532,246 Total $ 65,708,782 $ 16,580,051 $ 54,628,619 $ 16,573,015 7 6.SUBSEQUENT EVENTS Overview On October 10, 2007, EFH Corp. completed its Merger with Merger Sub.As a result of the Merger, EFH Corp. became a subsidiary of Texas Holdings, which is controlled by the Sponsor Group, and substantially all of the outstanding shares of common stock of EFH Corp. (formerly TXU Corp.) were converted into the right to receive $69.25 per share. The aggregate purchase price paid for all of the equity securities of TXU Corp. (on a fully-diluted basis) was approximately $32.4 billion, which was funded by financing from the Sponsor Group and certain other investors and several new EFH Corp. and TCEH credit facilities.These new credit facilities also funded the repayment of existing credit facilities and debt that was redeemed or repurchased.The purchase price is exclusive of costs directly associated with the Merger, including legal, consulting and other professional service fees and certain effects of the proposed Oncor regulatory settlement. The Merger is being accounted for under the purchase method of accounting whereby the total cost of the transaction is being allocated to EFH Corp.'s identifiable tangible and intangible assets acquired and liabilities assumed based on their fair values, and the excess of the purchase price over the fair value of net assets acquired is recorded as goodwill.The allocation of the purchase price to the net assets of EFH Corp. and the resulting goodwill determination are not yet final. 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Managers and Member of Oncor Electric Delivery Transition Bond Company LLC: We have reviewed the accompanying condensed balance sheet of Oncor Electric Delivery Transition Bond Company LLC (the “Company”) as of September 30, 2007, and the related condensed statements of income for the three-month and nine-month periods ended September 30, 2007 and 2006, and of cash flows for the nine-month periods ended September 30, 2007 and 2006. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheet of the Company as of December 31, 2006, and the related statements of income, member’s interest and cash flows for the year then ended (not presented herein); and in our report dated March 19, 2007, we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying condensed balance sheet as of December 31, 2006 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Dallas, Texas November 13, 2007 9 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS BUSINESS The Company is a bankruptcy-remote, special-purpose Delaware limited liability company, wholly-owned by Oncor.The Company was organized for the limited purpose of purchasing and owning transition property and issuing securitization (transition) bonds to recover generation-related regulatory assets and other qualified costs.Oncor is a wholly-owned subsidiary of Oncor Holdings, which is a wholly-owned subsidiary of Intermediate Holding, which is a wholly-owned subsidiary of EFH Corp.Oncor is a regulated electricity transmission and distribution company, principally engaged in providing delivery services to REPs that sell electricity in the north-central, eastern and western parts of Texas. As part of the Merger, to enhance the separateness between the Oncor Ring-Fenced Entities and the Texas Holdings Group, various legal, financial andcontractualprovisions were implemented.Such “ring-fencing” measures included TXU Electric Delivery Company’s name change to Oncor Electric Delivery Company LLC, the formation of a new special purpose holding company for Oncor, Oncor Holdings, as one of the Oncor Ring-Fenced Entities, maintenance of separate books and records for the Oncor Ring-Fenced Entities, changes to Oncor’s corporate governance provisions, appointment of a majority of independent directors to Oncor’s Board, physical separation of Oncor’s headquarters from the Texas Holdings Group, amendments to contracts between the Oncor Ring-Fenced Entities and the Texas Holdings Group, and prohibitions on the Oncor Ring-Fenced Entities’ providing credit support to, or receiving credit support from, the Texas Holdings Group.The assets and liabilities of the Oncor Ring-Fenced Entities are separate and distinct from those of the Texas Holdings Group, including TXU Energy and the Luminant entities, and none of the assets of the Texas Holdings Group will be available to satisfy the debts or other obligations of the Oncor Ring-Fenced Entities.Moreover, the cash flows of the Oncor Ring-Fenced Entities and their results of operations are separate from those of the Texas Holdings Group. Sale of Minority Stake─ Oncor currently expects that a 20% minority stake in Oncor will be sold as part of the “ring-fencing” to further enhance Oncor’s separation from EFH Corp. and its other affiliates.In addition, the purchaser of the minority stake will not be affiliated with Texas Holdings or any of its subsidiaries or other affiliates. Significant Developments Merger─ On October 10, 2007, EFH Corp. completed its merger with Merger Sub, a wholly-owned subsidiary of Texas Holdings.As a result of the Merger, EFH Corp. became a subsidiary of Texas Holdings and substantially all of the outstanding shares of common stock of EFH Corp. (formerly TXU Corp.) were converted into the right to receive $69.25 per share.Texas Holdings is controlled by investment funds affiliated with the Sponsor Group. The aggregate purchase price paid for all of the equity securities of TXU Corp. (on a fully-diluted basis) was approximately $32.4 billion, which was funded by approximately $8.3 billion of equity financing from the Sponsor Group and certain other investors and several new EFH Corp. and TCEH credit facilities.This purchase price is exclusive of costs directly associated with the Merger including legal, consulting and professional service fees and certain effects of the proposed Oncor regulatory settlement. The Merger is being recorded using the purchase method of accounting whereby the total purchase price is being allocated to EFH Corp.'s identifiable tangible and intangible assets acquired and liabilities assumed based on their fair values, and the excess of the purchase price over the fair value of net assets acquired is recorded as goodwill.The allocation of the purchase price to the net assets of EFH Corp. and the resulting goodwill determination are not yet final.The allocation is expected to result in a significant amount of goodwill, a portion of which will be recorded by Oncor.The Company is not expected to record any goodwill. 10 RESULTS OF OPERATIONS Operating revenue decreased $2,312,362, or 5%, to $42,341,663 for the three months ended September 30, 2007 and decreased $4,718,606, or 4%, to $114,163,083 for the nine months ended September 30, 2007. Operating Revenues Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Transition charge revenues $ 41,606,418 $ 43,912,692 $ 111,891,307 $ 116,970,799 Investment income 735,245 741,333 2,271,776 1,910,890 Total operating revenues $ 42,341,663 $ 44,654,025 $ 114,163,083 $ 118,881,689 · Transition charge revenues decreased $2,306,274, or 5%, to $41,606,418 for the three month period ended September 30, 2007 and $5,079,492, or 4%, to $111,891,307 for the nine month period ended September 30, 2007.This decrease was driven by lower delivered volumes due in part to the effects of cooler, below normal weather. · Investment income decreased $6,088, or 1%, to $735,245 for the three month period ended September 30, 2007 primarily reflecting the reduction in interest rates which occurred during the quarter.Investment income increased $360,886, or 19%, to $2,271,776 for the nine month period ended September 30, 2007 driven by higher investment balances and higher interest rates primarily in the first half of 2007.Investment income represents earnings on restricted cash balances.The restricted cash is invested in short-term US government securities. Interest expense decreased $811,466, or 6%, to $12,233,887 for the three months ended September 30, 2007 and $2,315,299, or 6%, to $37,311,493 for the nine months ended September 30, 2007 reflecting scheduled principal payments on the Transition Bonds. Amortization of transition property increased $1,063,698, or 4%, to $25,566,277 for the three months ended September 30, 2007 and $2,730,765, or 4%, to $71,328,322 for the nine months ended September 30, 2007 reflecting increased principal payments on the Transition Bonds. The Company recorded expenses for the over-recovery of transition charges of $4,160,480 and $6,723,931 in the three month period ended September 30, 2007 and 2006, respectively.The Company recorded expenses for the over-recovery of transition charges of $4,331,902 and $9,615,726 in the nine month period ended September 30, 2007 and 2006, respectively.See discussion under “Over/under-recovery of transition charges” in Note 1 to the Financial Statements. Net income totaled $173,547 and $174,690 for the three months ended September 30, 2007 and 2006, respectively, and totaled $568,950 and $419,198 for the nine months ended September 30, 2007 and 2006, respectively.Net income includes interest earned on the indenture trustee reserve account and capital subaccounts which the Company expects to periodically distribute to Oncor as released by the Indenture Trustee.See Note 4 to the Financial Statements. 11 FINANCIAL CONDITION Cash Flows
